The opinion of the court was delivered by
Johnston, C. J.:
The result of this proceeding depends mainly upon the interpretation to be placed upon the contract quoted in the foregoing statement. There had been negotiations between the parties for pasture in Kansas for cattle then in Texas, and’ a representative of N. B. Brown & Co. came to Hutchinson, Kan., expecting to rent the Pierceville pasture, but when he arrived he found that the defendant had already disposed of that pasture. The defendant then offered to rent plaintiffs the Stevens pasture in Finney county, and there is a claim that defendant represented to plaintiffs that it was as large and as good a pasture as the one at Pierceville. The person representing the plaintiffs declined to rent the pasture without examining it, and so the representatives of each of the parties went from Hutchinson to the Stevens pasture together, and rode over and inspected it, after which the contract in question was made. *137The plaintiffs therefore knew, or had the opportunity of knowing, the extent and character of the pasture before renting it. The contract then made is supposed to embody all prior understandings and negotiations. It speaks for itself, is not ambiguous, and cannot be enlarged, varied or contradicted by parol evidence. There was no attempt to impeach the contract by reason of fraud or misrepresentation, nor to show that any later or other agreement was made.
The principal complaint is that the acreage of the Stevens pasture was not as great as that of the Pierceville pasture,'and that it was insufficient to afford pasture for the plaintiffs’ cattle to the end of the season, which happened to be a dry one. The extent of the pasture was as well known to the plaintiffs as to the defendant. The contract did not provide that it should afford as much grass as the Pierceville pasture, nor that it should furnish sufficient grass for plaintiffs’ cattle. The agreement was to furnish a particular pasture, at a certain price; that plaintiffs’ 1800 head of cattle should be pastured there, and, in effect, that it should not be overstocked by putting other than plaintiffs’ cattle in the pasture. So it appears that plaintiffs got what they contracted for— the Stevens pasture. No cattle other than plaintiffs’ (which were about 1700 in number) were put into the pasture, and if it was overstocked it was not done in violation of the contract. On that year, as on previous seasons, Stevens, the owner, reserved a small portion of the pasture for his own cattle, but the division or line fence of the part reserved was pointed out to the plaintiffs’ representative, and the boundaries of the pasture were well understood before the contract was made.
Some effort was made to show that for a short time not enough salt was furnished and that the water-supply was insufficient. It appears, however, that the man left in charge of the cattle was a former em*138ployee of the plaintiffs, who acted in behalf of both plaintiffs and defendant, and whose compensation was paid by both. He never made complaint, nor gave any notice that there was a lack of either salt or water. Plaintiffs cannot well complain of, nor recover damages for, the neglect of their own agent. Aside from the fact that the care of the cattle was placed in a man of their own choosing, no proof was offered that any particular loss resulted from a lack of either salt or water.
Under our interpretation of the contract no recoverable damages were proved, and the demurrer to the evidence was rightly sustained.
The judgment is affirmed.
All the Justices concurring.
Mason, J., not sitting.